Here, even if other parties rendered York Risk Services unable to comply
                  with the hearing officer's decision within 30 days, the appeals officer
                  concluded that York Risk Services had all the documentation necessary for
                  payment by March 13, 2009, yet declined payment at that time and did
                  not make the payment until February 2011. This finding is supported by
                  substantial evidence in the record.   See Law Offices of Barry Levinson v.
                  Milko, 124 Nev. 355, 362, 184 P.3d 378, 383-84 (2008) (explaining that this
                  court applies the same standard in reviewing an agency decision as the
                  district court, and thus looks for clear error or an arbitrary and capricious
                  abuse of discretion); see also NRS 233B.135(3) (providing the standards for
                  judicial review of an agency decision). Given this evidence, the appeals
                  officer did not abuse her discretion in finding unreasonable delay, and we
                              ORDER the judgment of the district court AFFIRMED.




                                                               Gibbons


                                                               ecks,                           J.
                                                               Pickering



                  cc: Hon. Nancy L Allf, District Judge
                       Salvatore C. Gugino, Settlement Judge
                       Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                       Dep't. of Business and Industry/Div. of Industrial
                             Relations/Henderson
                       Eighth District Court Clerk

SUPREME COURT
       OF                                               2
    NEVADA


P) 1947A    ce,